This was a proceeding under the North Carolina Workmen's Compensation Act. The plaintiff, a traveling salesman with certain territory in North Carolina, had gone to Natural Bridge, Virginia, for the weekend, using employer's automobile. While there he conferred with a representative of Noland Company, without appointment or direction from employer, and principally concerning a matter of personal interest to the plaintiff. On his return he sustained injury due to wrecking of his automobile. The Industrial Commission found that his injury did not arise out of and in the course of his employment and denied compensation. Upon appeal to the Superior Court this ruling was affirmed, and plaintiff appealed to the Supreme Court.
An examination of the record discloses that there was competent evidence to support the findings of the Industrial Commission. Therefore, in accord with the provisions of the act and the uniform decisions of this court, the findings of fact made by the Commission must be held conclusive on appeal and not subject to review. Hildebrand v. Furniture Co., 212 N.C. 100,193 S.E. 294; Lockey v. Cohen, Goldman  Co., 213 N.C. 356, 196 S.E. 342;Davis v. Mecklenburg County, 214 N.C. 469; Lassiter v. Telephone Co.,ante, 227.
Judgment affirmed.